Citation Nr: 0636847	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected cervical spine and 
left wrist disabilities.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected cervical spine and left wrist disabilities.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from February 1952 to February 
1956, with subsequent service in the Connecticut National 
Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The instant issues were remanded in November 2005 for 
additional development.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Hypertension was not caused or aggravated by the service-
connected cervical spine and left wrist disabilities.

2.  An acquired psychiatric disorder was not caused or 
aggravated by the service-connected cervical spine and left 
wrist disabilities.

3.  The veteran's service-connected disabilities consist of a 
chip fracture of the left wrist, evaluated as 10 percent 
disabling; and cervical spine degenerative disc disease, 
evaluated as 10 percent disabling; the combined rating for 
the veteran's service-connected disabilities is 20 percent.

4.  The veteran has a ninth-grade education; he has work 
experience as a police officer, boiler tender, and 
maintenance supervisor.  

5.  The veteran's service connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and previous work experience.



CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

2.  An acquired psychiatric disability is not proximately due 
to or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case the veteran's claims were received in 
March and July 1998, long before the enactment of the VCAA.  
A VCAA letter dated in April 2001 instructed the veteran 
regarding the evidence necessary to support his claims.  A 
July 2001 letter indicated that the report of a VA 
examination had been received, but that evidence showing that 
the veteran's claimed disabilities were service related had 
not been obtained.  

A May 2003 letter requested that the veteran submit 
information concerning treatment for his low back, neck, 
psychiatric disability, and hypertension.  He was informed 
that he should supply VA with such information so that 
records could be obtained in support of his claim.  

A February 2004 letter instructed the veteran regarding the 
evidence and information necessary to substantiate the 
veteran's claim, and discussed the evidence already of 
record.  He was told that VA was responsible for obtaining 
certain types of evidence.  The letter also indicated that VA 
would make reasonable efforts to obtain other types of 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

A private treatment note dated in February 1984 indicates the 
veteran's report of difficulty keeping a job secondary to 
back pain.  He stated that he had worked only two days at his 
most recent job two weeks previously.  In March 1984 a 
private provider indicated that the veteran would have 
difficulty with occupations requiring prolonged standing, 
sitting, lifting, and bending.  Records from that provider 
indicate chronic low back pain, secondary to lumbarization of 
S1 and degenerative arthritis of the lumbosacral spine.  

A May 1984 VA examination report reflects a diagnosis of 
hypertension.  The examiner noted that the diagnosis of 
hypertension had been made in the past, but that the veteran 
was not currently under treatment.  

In a July 1984 letter, R.K.D., M.D. reported that the veteran 
had first been seen in February 1984 with complaints of 
constant low back pain with radiation down the left leg.  He 
related the veteran's report of having sustained injuries in 
a fall during 1976, including a fractured left wrist and 
cervical spine injury.  The impression was chronic low back 
pain with chronic L5 left lower extremity weakness.  Dr. D. 
also indicated that the veteran was being treated for the 
onset of high blood pressure and had been started on 
medication.  He noted that the veteran had a tenth grade 
education and had been involved only in truck driving and 
heavy labor.  He indicated that the veteran had worked 
vigorously as pipefitter, boiler tender, and police officer.  
He stated that the veteran could sit in one position only 15 
minutes and could stand continuously for 10 to 15 minutes.  
He concluded that the veteran would most likely have 
difficulty with those occupations requiring continuous 
sitting or standing without a frequent change of position. He 
also indicated that it was doubtful that the veteran would be 
able to work a full day.  He noted that a sedentary job with 
frequent position changes would not aggravate the veteran's 
condition significantly.  

The veteran underwent a psychological evaluation by L.D.L., 
Ph.D. in March 1985.  He reported severe low back pain and 
was noted to move around the room every few minutes.  Dr. L. 
indicated that that veteran saw himself as physically ill and 
presented many somatic complaints.  He indicated that the 
veteran's depression and anxiety appeared to have been caused 
or greatly influenced by his pain.  He noted that there was 
some indication that the veteran's suffered from a brain 
dysfunction but that such question should be addressed by a 
physician.  The diagnoses were major depression, single 
episode, rule out psychogenic pain disorder and neurological 
condition.  

In July 1985, a vocational assessment was conducted by 
R.A.P., Ph.D.  He noted that the veteran had a ninth grade 
education.  He indicated that the veteran's physical 
restrictions included the need for changing positions 
continuously; limited walking, standing and sitting; limited 
lifting, stooping, crawling, and repetitive bending; and 
constant pain that interfered with the ability to 
concentrate.  He related that there were psychological 
factors of depression and anxiety.  With respect to the 
veteran's vocational history, he noted that the veteran had 
been a maintenance supervisor of an apartment complex from 
August 1976 to September 1981, and a security police officer 
for the state of Connecticut from January 1967 to June 1976.  
He indicated that jobs held prior to the security police 
officer position were similarly vocationally classified.  He 
noted that there was no indication of any specific vocational 
preparation for any of the veteran's jobs and that the job 
descriptions led him to conclude that all involved short-term 
on the job preparation.  Dr. P. concluded that there were no 
specific transferable skills, and that sedentary work was 
ruled out.  

In August 1985 the veteran reported that his nerves were bad 
from sitting around all of the time secondary to pain.  The 
impressions included sciatic nerve pain.  A September 
treatment note indicates lower lumbar back pain, apparent 
disc disease.  A November 1985 note shows impressions of 
vertebral osteoarthritis, chronic low back pain, and 
hypertension.  The veteran's hypertension was noted to be 
poorly controlled in June 1986.  A March 1991 treatment note 
indicates that the veteran's hypertension was at least 
partially due to stress.  

An April 1997 VA medical certificate indicates the veteran's 
report of mid-line back pain.  The diagnosis was chronic low 
back pain since injury in 1976.  The provider related the 
veteran's belief that his chronic pain provoked anxiety and 
hypertension.  The veteran also reported that he had been 
unable to work since 1983 due to his low back condition.  

An April 1998 VA treatment record shows the veteran's report 
of hypertension since 1975.

Lay statements from friends of the veteran, dated in August 
1998, indicate that the authors had observed the veteran in 
pain due to back, neck, leg, and shoulder pain.  The veteran 
was noted to have difficulty walking and carrying out basic 
movement.  

An August 1998 letter from the veteran's brother indicates 
that the veteran suffered from a severe back strain during 
training with the Connecticut Army National Guard, and that 
he had been unable to perform gainful employment since that 
time.  An August 1998 letter from the veteran's sister noted 
that the veteran had constant pain when he attempted to do 
any type of physical work.  She mentioned that he had the 
added stress of high blood pressure.  The veteran's mother 
asserted that the stress and pain was aggravating his blood 
pressure.

An August 1998 letter from the veteran's daughter indicated 
that the veteran's fall  had caused severe neck and back 
strain, as well as a broken arm.  She noted that over time 
his physical problems had become worse, and that the veteran 
was in constant pain and was very depressed.  

An August 1998 letter from the veteran's wife asserted that 
the veteran hurt his neck and back while in the National 
Guard.  She stated that his medications caused high blood 
pressure and that he was depressed and difficult to live 
with.  

During a September 1998 VA orthopedic examination, the 
veteran maintained that he could not use his left wrist to 
perform work activity.   On physical examination, the 
impression was history of chip fracture of the left wrist, 
with no resulting deformities, swelling, or loss of range of 
motion.  

A VA examiner in November 2000 determined that the functional 
impairment caused by the veteran's left wrist disability was 
mild to moderate.  

A May 2003 VA treatment note reflects the veteran's report of 
no complaints aside from low back and neck pain.  

The veteran underwent a VA psychiatric examination in 
December 2005.  After a comprehensive interview and 
examination, the diagnoses were pain disorder associated with 
psychological factors and general medical condition, and 
adjustment disorder with mixed anxiety and depressed mood.  
The examiner indicated that the pain disorder was both due to 
the veteran's general medical condition as well as 
psychological factors such as depression, stress, and 
anxiety.  He concluded that the anxiety disorder was not 
directly secondary to the veteran's cervical spine condition, 
noting that the veteran's psychiatric symptoms were due to 
general chronic pain.  

A VA hypertension examination was also carried out in 
December 2005.  The examiner noted that the veteran was 
started on blood pressure medication in 1984, according to 
evidence of record.  However, the veteran was noted to claim 
that he was treated earlier than 1984 for high blood 
pressure.  After physical examination, the diagnosis was 
hypertension under poor control.  The examiner noted that the 
veteran had essential hypertension.  He opined that there was 
a less than 50 percent probability that the veteran's 
hypertension was related to his service-connected cervical 
spine disability.  He also concluded that the veteran's 
hypertension was not related to his left wrist problem.
Analysis

	Service Connection

The veteran asserts that his hypertension and psychiatric 
disorder are related to his service connected left wrist and 
cervical spine disabilities.

Service connection may be granted for disability which was 
incurred in or aggravated by service, or is proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

		Hypertension

With respect to the veteran's hypertension, the Board has 
determined that service connection is not warranted.  The 
evidence demonstrates that hypertension was not caused or 
aggravated by the veteran's service-connected disabilities.  
In fact, the December 2005 VA examiner concluded that there 
was a less than 50 percent probability that the veteran's 
essential hypertension was related to the service-connected 
cervical spine disability, and concluded that hypertension 
was likewise not related to the left wrist disability.  
Moreover, a private treatment record dated in March 1991 
attributed the veteran's hypertension, in part, to stress.

The evidence relating the veteran's hypertension to his 
service-connected disabilities is limited to statements made 
by the veteran and his friends and family; however as 
laypersons, they are not qualified to render an opinion 
concerning questions of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that hypertension was present in 
service, or that it is etiologically related to any event 
during the veteran's active service.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for hypertension

		Psychiatric Disorder

The veteran has been diagnosed with pain disorder, adjustment 
disorder, and major depression.  On review of the evidence 
pertaining to this claim, the Board has determined that 
service connection for a psychiatric disorder is not 
warranted.  The evidence demonstrates that the diagnosed 
psychiatric disorders are not related, as the veteran claims, 
to his service-connected cervical spine and left wrist 
disorders.  In fact, the December 2005 VA examiner indicated 
that the pain disorder was due to the veteran's general 
medical condition and did not relate it specifically to the 
service-connected disabilities.  Moreover, he related the 
veteran's anxiety to the general chronic pain and determined 
that it was not directly secondary to the veteran's cervical 
spine condition.

The evidence relating the veteran's psychiatric diagnoses to 
his service-connected disabilities is limited to statements 
made by the veteran and his friends and family; however as 
laypersons, they are not qualified to render an opinion 
concerning questions of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that an acquired psychiatric 
disability was present in service, or that any psychiatric 
disorder is etiologically related to any event during the 
veteran's active service.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for an acquired psychiatric 
disorder, to include pain disorder, major depression, or 
adjustment disorder.

	TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

As noted above, the veteran is service connected for a chip 
fracture of the left wrist and cervical spine degenerative 
disc disease, with a combined rating of 20 percent.  As such, 
38 C.F.R. § 4.16(a) is not for application.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16 (2006) is in order.  The evidence in this 
case fails to show that the veteran's left wrist and cervical 
spine disabilities cause marked interference with his 
employment, or that the disabilities require frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  The record reflects that 
the veteran's previous occupations included police officer, 
boiler tender, and maintenance supervisor, and that he has 
been unemployed, essentially since 1983.

The evidence clearly shows that the veteran is unemployable, 
but not solely due to his service-connected left wrist and 
cervical spine disabilities.  38 C.F.R. § 4.16(b).  There is 
a great deal of evidence pertaining to the veteran's low back 
disability, which is not a service-connected disability.  The 
veteran has also been diagnosed with psychiatric disorders 
and hypertension, but as discussed above, these disabilities 
are not service-connected.  

The evidence fails to show that the veteran's service-
connected disabilities cause marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization due to those disabilities 
which renders impractical the use of the regular schedular 
standards.  The record does not establish unemployability due 
to service-connected disability.  38 C.F.R. § 4.16(b).  
Accordingly, the Board finds that a total rating based on 
unemployability due to service-connected disability is not 
warranted.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected cervical spine and left 
wrist disabilities is denied.  Entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
secondary to service-connected cervical spine and left wrist 
disabilities is denied.  Entitlement to a total rating based 
on individual unemployability (TDIU) is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


